Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Document Affects Important Legal Rights You May Have.

Please Read It Carefully Before Signing.

The parties to this Separation Agreement and Release (“Agreement”) are CASCADE
MICROTECH, INC. (“Employer”), and Steven Sipowicz (“Mr. Sipowicz”). This
Agreement is void unless Mr. Sipowicz has executed it on or before March 31,
2010.

RECITALS

A. Mr. Sipowicz is separating from employment with Employer; and

B. Mr. Sipowicz elects to receive severance pay and related benefits under this
Agreement under the terms and conditions set forth below.

AGREEMENT

Therefore, in consideration of the mutual promises set forth below, the parties
agree as follows:

1. Employment Separation. Mr. Sipowicz hereby resigns his employment and all
positions and offices he holds with Employer, effective March 31, 2010 (the
“Separation Date”). Mr. Sipowicz shall cooperate in transitioning his duties to
other employees and answering follow-up questions from time-to-time.

2. Payment. Mr. Sipowicz has received all accrued wages owing through the pay
date immediately preceding the Separation Date, and shall receive his final pay,
including payment for unused accrued time off, according to Employer’s policy
following the Separation Date. As consideration for this Agreement, and provided
Mr. Sipowicz signs this Agreement no later than March 31, 2010, and does not
revoke it, Mr. Sipowicz shall receive the following:

 

  A. Consulting Agreement. Mr. Sipowicz agrees to provide consulting services
for specifically enumerated projects identified by Employer during the two
(2) months immediately following the Separation Date (the “Consulting Period”).
Such consulting work will be provided during normal working hours and Employer
shall pay Mr. Sipowicz $100 per hour for his work, up to a maximum of $17,600
per month. Mr. Sipowicz will issue a monthly invoice for such services, to be
paid by Employer within fourteen (14) days.

In performing the consulting services, Mr. Sipowicz acknowledges that he is an
independent contractor, and is not an employee, agent, joint venturer or partner
of Employer. Mr. Sipowicz acknowledges and agrees that after the Separation
Date, he will have no rights in or under any health, liability, disability or
other insurance policies maintained by Employer, nor to any overtime, vacation,
holiday, sick

 

1     Separation Agreement and Release (Steven Sipowicz)



--------------------------------------------------------------------------------

leave, seniority, or other benefits. Mr. Sipowicz further acknowledges that he
shall have no right to claim unemployment compensation, worker’s compensation,
or disability compensation as a result of his consulting relationship with
Employer. Employer shall issue a Form 1099 to Mr. Sipowicz at the end of its tax
year. Mr. Sipowicz is responsible for all taxes owing to any taxing authority as
a result of any payment for the consulting services provided pursuant to this
paragraph. Mr. Sipowicz shall indemnify and hold harmless Employer from and
against any taxes, fines or penalties from any taxing jurisdiction resulting
from the payments made pursuant to this paragraph.

 

  B. Severance Pay. Following the end of the Consulting Period, provided
Mr. Sipowicz signs the Release attached to this Agreement as Exhibit A, Employer
shall pay Mr. Sipowicz severance in the amount of ten (10) months’ base salary
(the “Severance Pay”), less applicable withholding. The Severance Pay shall be
paid as salary continuation over ten months in accordance with Employer’s
regular payroll schedule, starting the first regular pay date following
execution of the Release. Employer shall mail each installment of the Severance
Pay to Mr. Sipowicz’s last home address on file with Employer.

 

  C. Stock Options; Restricted Shares. Mr. Sipowicz holds options to purchase
shares of Cascade Microtech, Inc. common stock (the “Options”). Provided
Mr. Sipowicz signs the Release attached to the Agreement as Exhibit A, as
further consideration for this Agreement, Employer shall extend the date by
which Mr. Sipowicz must exercise the Options to the expiration date set forth in
the applicable Option Agreement. Mr. Sipowicz’s right to exercise an Option ends
when the term of the Option expires. Except as expressly stated in this
paragraph, Mr. Sipowicz’s Options shall be governed by the terms and conditions
of the applicable Option Agreement and Stock Incentive Plan pursuant to which
the Options were granted. Mr. Sipowicz also holds certain grants of Cascade
Microtech, Inc. Restricted Stock Units (the “Shares”). The Shares shall be
governed by the terms and conditions of the Restricted Stock Unit Agreement
pursuant to which the Shares were granted.

 

  D. Exclusive Severance Benefits. Except as expressly provided in this
Agreement, Mr. Sipowicz is entitled to no other or further consideration,
severance, pay or benefits whatsoever from Employer. Mr. Sipowicz acknowledges
that the severance and other benefits provided hereunder are in lieu of any
severance or other benefits that may have been available to him under any other
plan, program, practice or promise by Employer, including without limitation
that certain Executive Employment Agreement between Employer and Mr. Sipowicz
dated July 12, 2007 (the “Employment Agreement”).

3. Employee Benefit Plans. Except as expressly provided in this Agreement,
Mr. Sipowicz shall be entitled to Mr. Sipowicz’s rights under Employer’s benefit
plans as such plans, by their provisions, apply upon Mr. Sipowicz’s termination.
The severance and other benefits provided hereunder are in lieu of any severance
or other benefits that may have been

 

2     Separation Agreement and Release (Steven Sipowicz)



--------------------------------------------------------------------------------

available to Mr. Sipowicz under any other plan, program, practice or promise by
Employer. If Mr. Sipowicz is eligible for and properly elects to continue his
group health coverage through COBRA, Mr. Sipowicz and Employer shall cooperate
to obtain the benefit of any premium subsidy for which he is eligible under the
American Recovery and Reinvestment Act.

4. GENERAL RELEASE: In consideration of the benefits provided in this Agreement,
Mr. Sipowicz releases Employer, its current and former directors, officers,
shareholders, agents, employees, attorneys, insurers, related corporations,
successors and assigns, from any and all liability, damages or causes of action
whatsoever, whether known or unknown, whether in tort, contract, or under local,
state or federal statute. Mr. Sipowicz understands and acknowledges that this
release includes, but is not limited to any claim for reinstatement,
re-employment, attorney fees or wages, stock or stock options, or additional
compensation in any form, and any claim, including but not limited to claims for
breach of contract, defamation, promissory estoppel, wrongful termination,
whistleblower or other retaliation claims, and discrimination and/or harassment
based on age, sex, race, religion, color, creed, disability, citizenship,
national origin, military service, ancestry, sexual orientation or any other
factor protected by federal, state or local law (such as claims arising Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Post
Civil War Civil Rights Act, the Equal Pay Act, the Americans with Disabilities
Act, the Fair Labor Standards Act, the Age Discrimination in Employment Act, the
Family Medical Leave Act of 1993, the Uniformed Services Employment and
Re-employment Rights Act, the Consolidated Omnibus Budget Reconciliation Act of
1985 (COBRA), the Employee Retirement Income Security Act of 1975 (ERISA), the
Worker Adjustment Retraining and Notification Act (WARN), Executive Order 11246,
the Sarbanes-Oxley Act, all as amended, and the civil rights, employment, and
labor laws of any state and any regulation under such authorities) relating to
Mr. Sipowicz’s employment or association with Employer or the termination of
that employment and association.

4A. Release of Rights Under Older Workers’ Benefit Protection Act. The Age
Discrimination in Employment Act prohibits employment discrimination based on
age. The federal agency charged with enforcing the Age Discrimination in
Employment Act is the Equal Employment Opportunity Commission (EEOC). In
accordance with the Age Discrimination in Employment Act and Older Workers’
Benefit Protection Act (collectively, the “Act”), Mr. Sipowicz acknowledges
that: (a) Mr. Sipowicz has been, and hereby is, advised in writing to speak with
an attorney about the Agreement prior to signing this Agreement;
(b) Mr. Sipowicz is aware that the Age Discrimination in Employment Act
prohibits discrimination because of an employee’s age and provides certain
remedies (including damages) in the event discrimination has occurred; (c) in
exchange for entering into this Agreement, Mr. Sipowicz has received additional
pay, benefits or other compensation that Mr. Sipowicz was not owed or entitled
to if Mr. Sipowicz did not enter into this Agreement; and (d) by signing this
Agreement, Mr. Sipowicz does not give up (waive) rights or claims under the Act
that may arise after Mr. Sipowicz enters into this Agreement; (e) Mr. Sipowicz
has been given a period of at least 21 days from March 10, 2010 to consider
whether to enter into this Agreement; (f) in the event Mr. Sipowicz has not
signed and returned this Agreement to Employer on or before March 31, 2010, the
Agreement will not be valid; (g) if Mr. Sipowicz signs the Agreement before 21
days, he does so voluntarily; (h) any changes to this Agreement,

 

3     Separation Agreement and Release (Steven Sipowicz)



--------------------------------------------------------------------------------

whether material (important) or immaterial (unimportant) shall not re-start the
21-day period for Mr. Sipowicz to decide whether to sign the Agreement;
(i) Mr. Sipowicz has a period of seven (7) days from the date Mr. Sipowicz
signed the Agreement in which to revoke (cancel) this Agreement by written
notice to Paul Carlson, CEO; (j) in the event Mr. Sipowicz does not exercise the
right to revoke this Agreement, the Agreement shall become effective on the date
immediately following the seven-day waiting period described above (the
“Effective Date”).

5. Return of Company Property. Mr. Sipowicz agrees that on or before
Mr. Sipowicz’s Separation Date, he will convey all passwords and, except as
expressly stated in this paragraph, return to Employer all property belonging to
Employer, including, but not limited to keys, credit cards, telephone calling
card, files, records, computer access codes, computer hardware, computer
programs, instruction manuals, business plans, and all other property and
documents that Mr. Sipowicz prepared or received in connection with his
employment with Employer. Notwithstanding the foregoing, Mr. Sipowicz may retain
his company-issued cellular telephone; provided, however, he shall transfer the
service to his own account effective no later than March 31, 2010.

6. Confidentiality. Mr. Sipowicz acknowledges that in the course of his
employment with Employer, he obtained confidential information, including
proprietary, financial, employment, confidential and trade secret information
which is not generally known to third parties. Mr. Sipowicz recognizes and
affirms his obligations not to use or disclose such information to others,
notwithstanding the termination of employment.

7. No Admission of Liability. Mr. Sipowicz agrees that nothing in this
Agreement, its contents, and any payments made under it, will be construed as an
admission of liability on the part of Employer.

8. Governing Law and Forum. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Oregon, without regard to conflict of
law principles. In the event of any suit, action or arbitration to interpret or
enforce this Agreement, the prevailing party shall be entitled to its attorney
fees, costs, and out-of-pocket expenses, at trial, arbitration, and on appeal.
The exclusive jurisdiction for any action to interpret or enforce this Agreement
shall be the State of Oregon.

9. Successors and Assigns. This Agreement shall be binding upon Mr. Sipowicz’s
heirs, executors, administrators and other legal representatives and may be
assigned and enforced by Employer, its successors and assigns.

10. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement or its application is held invalid, the invalidity
shall not affect other obligations, provisions, or applications of this
Agreement that can be given effect without the invalid obligations, provisions,
or applications.

 

4     Separation Agreement and Release (Steven Sipowicz)



--------------------------------------------------------------------------------

11. Waiver. The failure of Employer to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this Agreement or of the right to demand strict
performance in the future.

12. Section Headings. The section headings contained herein are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

13. Entire Agreement. Mr. Sipowicz remains bound by the terms of any and all
agreements Mr. Sipowicz entered into with Employer with respect to confidential
information, non-competition, assignment of inventions and non-solicitation and,
in addition. Section 1.4 of the Employment Agreement shall remain in effect
according to its terms notwithstanding the termination of Mr. Sipowicz’s
employment. Except as otherwise provided in this Agreement, Agreement
constitutes the entire agreement between the parties and supersedes all prior or
contemporaneous oral or written understandings, statements, representations or
promises with respect to its subject matter.

14. Voluntariness. Mr. Sipowicz acknowledges that (1) he has been given
sufficient time to consider this Agreement, (2) he has carefully read and
understands this Agreement, (3) he has been advised in writing to consult with
an attorney prior to executing this Agreement, and (4) he has signed it
voluntarily and without reliance upon any promises other than those contained in
this Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Employer by its duly authorized officer, as of the day and year stated
below.

 

STEVEN SIPOWICZ     CASCADE MICROTECH, INC.

/s/ Steven Sipowicz

    By:  

/s/ Paul Carlson

        Paul Carlson, CEO Date:  March 30, 2010     Date:  March 30, 2010

 

5     Separation Agreement and Release (Steven Sipowicz)



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

For and in consideration of the severance benefits described in the Separation
Agreement and Release between (the “Agreement”) between Cascade Microtech, Inc.
(the “Company”), and Steven Sipowicz (the “Executive”), and for other good and
valuable consideration, Executive hereby releases the Company, its divisions,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”) from any and all claims of any kind, whether in tort,
contract, or under local, state or federal statute, which Executive now has or
may have against the Released Parties, whether known or unknown to Executive, by
reason of facts which have occurred on or prior to the date Executive signs this
Release of Claims (“Release”). Executive understands and acknowledges that this
Release includes, but is not limited to, any claim for reinstatement,
re-employment, attorneys’ fees or wages, wage penalties, tax or benefit
contributions, stock or stock options, or additional compensation in any form,
and any claim, including but not limited to claims for breach of contract,
defamation, promissory estoppel, wrongful termination, whistleblower or other
retaliation claims, and discrimination and/or harassment based on age, sex,
race, religion, color, creed, disability, citizenship, national origin, military
service, ancestry, sexual orientation or any other factor protected by federal,
state or local law (such as claims arising Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Civil Rights Act of 1991,
the Post Civil War Civil Rights Act, the Equal Pay Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Family Medical Leave Act of
1993, the Worker Adjustment Retraining and Notification Act (WARN); Uniformed
Services Employment and Re-employment Rights Act, Executive Order 11246, the
Sarbanes-Oxley Act, all as amended) relating to Executive’s employment or
association with the Company or the termination of that employment and
association.

Severance Benefits. Executive’s employment with the Company terminated on
March 31, 2010. In exchange for this Release, the Company shall provide to
Executive, following the Effective Date hereof, the severance benefits stated in
Sections 2B and 2C of the Agreement. The severance check(s) will be mailed to
Executive’s last address on file with Company. Except as expressly stated in
this Release, Executive is entitled to no other or further compensation of any
kind from Company.

Executive acknowledges that Executive understands that by signing below he is
voluntarily giving up any right that Executive may have to sue or bring other
claims against the Released Parties. Finally, Executive has not been forced or
pressured in any manner whatsoever to sign this Release, and Executive agrees to
all of its terms voluntarily.

This Release is final and binding and may not be changed or modified except in a
writing signed by an authorized representative of the parties. Executive
understands that he remains bound by all agreements with Company with regard to
confidential information, assignment of rights in intellectual property,
non-competition and non-solicitation that by their terms remain in effect
notwithstanding the termination of his employment.

 

6     Separation Agreement and Release (Steven Sipowicz)



--------------------------------------------------------------------------------

Sections 7 through 14 of the Agreement are hereby incorporated by reference as
though fully set forth herein.

 

Signature:                                      Date:                     

[Printed name]                                     

 

7     Separation Agreement and Release (Steven Sipowicz)